UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7317


BILLY LEE LISENBY, JR., a/k/a Malik Al-Shabazz,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS, Warden KCI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:12-cv-02666-DCN)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Lee Lisenby, Jr., Appellant Pro Se. Donald John Zelenka,
Senior   Assistant  Attorney  General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy Lee Lisenby, Jr., seeks to appeal the district

court’s    order    accepting     the         recommendation        of   the    magistrate

judge and dismissing Lisenby’s 28 U.S.C. § 2254 (2006) petition

as untimely filed.         The order is not appealable unless a circuit

justice   or     judge   issues      a   certificate         of   appealability.         28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,      537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lisenby has not made the requisite showing.                            Accordingly,

we deny Lisenby’s motion for a certificate of appealability and

dismiss    the     appeal.      We       further      deny    Lisenby’s        motion   for

appointment of counsel.           We dispense with oral argument because

                                               2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3